ATTACHMENT TO ADVISORY ACTION
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied for the following reasons.  The newly added limitations to Claim 1 (at lines 17-24) raise new issues, narrow the scope of the claims, and require further consideration and search.
The examiner has performed an updated search within the allotted time authorized for this pilot and has discovered the following new reference(s):
U.S. Patent 6,557,239 to Takahashi et al (hereinafter “Takahashi”).
With respect to the newly added features to Claim 1, Takahashi discloses:
wherein the first winding segments (31, in Fig. 12) at the first bending region and the second winding segments (32) at the second bending region are bent by the same a bending angle, wherein the first winding segments at the first bending region are bent at a first bending length (e.g. 31f, 31g, in Fig. 12) being between the winding support (1) and the main bending device (e.g. 541, 544 in Fig. 6), and
wherein the second winding segments at the second bending region are bent at a second bending length (e.g. 32f, 32g, in Fig. 12) being between the winding support (1) and the partial bending device (e.g. 542, 543); 
wherein the first bending length and the second bending length are different (Fig. 12, col. 9, lines 5-15).
However, the search could not be completed for any remaining portions of Claim 1, as well as dependent Claims 2 through 8, within the allotted time for this pilot. 
Accordingly, the proposed amendment has not been entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner, Art Unit 2896